Exhibit 10.1

Prepared by and return to:

STICHTER, RIEDEL, BLAIN & PROSSER, P.A.

c/o Elena Paras Ketchum, Esq.

110 East Madison Street - Suite 200

Tampa, Florida 33602

ASSIGNMENT FOR THE BENEFIT OF CREDITORS

ASSIGNMENT, made this 11th day of January, 2010 between DYNAMIC RESPONSE GROUP,
INC., a Florida corporation, with a principal place of business at 4770 Biscayne
Boulevard, Suite 780, Miami, Florida 33137 (hereinafter “Assignor”) and PHIL VON
KAHLE of Michael Moecker & Associates, Inc., whose address is 6861 SW 196th
Avenue - #203, Ft. Lauderdale, Florida 33332 (hereinafter “Assignee”).

WHEREAS, the Assignor is a marketing company that develops and distributed
personal development and health services through print catalogs, radio, direct
mail, direct response television programming and the Internet.

WHEREAS, the Assignor is indebted to creditors, as set forth in Schedule A
annexed hereto, is unable to pay its debts as they become due, and is desirous
of providing for the payment of its debts, so far as it is possible by an
assignment of all of its assets for that purpose.

NOW, THEREFORE, the Assignor, in consideration of the Assignee’s acceptance of
this assignment, and for other good and valuable consideration, hereby grants,
assigns, conveys, transfers, and sets over, unto the assignee, her or his
successors and assigns, all of its assets, except such assets as are exempt by
law from levy and sale under an execution, including, but not limited to, all
real property, fixtures, goods, stock, inventory, equipment, furniture,
furnishings, accounts receivable, bank deposits, cash, promissory notes, cash
value and proceeds of insurance policies, claims and demands belonging to the
assignor, and all books, records, and electronic data pertaining to all such
assets, wherever such assets may be located, hereinafter the “estate,” as which
assets are, to the best knowledge and belief of the Assignor, set forth on
Schedule B annexed hereto.



--------------------------------------------------------------------------------

The Assignee shall take possession of, and protect and preserve, all such assets
and administer the estate in accordance with the provisions of chapter 727,
Florida Statutes, and shall liquidate the assets of the estate with reasonable
dispatch and convert the estate into money, collect all claims and demands
hereby assigned as may be collectible, and pay and discharge all reasonable
expenses, costs, and disbursements in connection with the execution and
administration of this assignment from the proceeds of such liquidations and
collections.

The assignee shall then pay and discharge in full, to the extent that funds are
available in the estate after payment of administrative expenses, costs, and
disbursements, all of the debts and liabilities now due from the assignor,
including interest on such debts and liabilities. If funds of the estate shall
not be sufficient to pay such debts and liabilities in full, then the assignee
shall pay from funds of the estate such debts and liabilities, on a pro rata
basis and in proportion to their priority as set forth in Section 727.114,
Florida Statutes.

If all debts and liabilities are paid in full, any funds of the estate remaining
shall be returned to the assignor.

To accomplish the purposes of this assignment, the assignor hereby appoints the
assignee its true and lawful attorney, irrevocable, with full power and
authority to do all acts and things which may be necessary to execute the
Assignment hereby created; to demand and recover from all persons all assets of
the estate; to sue for the recovery of such assets; to execute, acknowledge, and
deliver all necessary deeds, instruments, and conveyances; and to appoint one or
more attorneys under him to assist the assignee in carrying out his duties
hereunder.

 

2



--------------------------------------------------------------------------------

The assignor hereby authorizes the assignee to sign the name of the assignor to
any check, draft, promissory note, or other instrument in writing which is
payable to the order of the assignor, or to sign the name of the assignor to any
instrument in writing, whenever it shall be necessary to do so, to carry out the
purpose of this Assignment.

 

Witnesses:      Assignee: Phil von Kahle, Assignee

/s/ Witness

     By:  

/s/ Phil von Kahle

/s/ Witness

     Print Name:  

Phil von Kahle, Assignee

STATE OF FLORIDA

COUNTY OF         BROWARD                                     

The foregoing Assignment for the Benefit of Creditors was acknowledged before me
this 11th day January, 2010, by Phil von Kahle of Michael Moecker & Associates,
Inc., as Assignee, who is personally known to me and who did not take an oath
for the purposes therein expressed.

WITNESS my hand and official seal in the County and State last aforesaid on this
     day of January, 2010.

[SEAL]

 

/S/ NADIRA JOSEPH

Signature of Notary Public

NADIRA JOSEPH

Printed or typed name Notary Public

 

3



--------------------------------------------------------------------------------

   

Assignor: DYNAMIC RESPONSE GROUP, INC.,

                 a Florida corporation

Witnesses:      

/s/ Witness

     

/s/ Witness

    By:  

/s/ Melissa K. Rice

      Melissa K. Rice, Director of Assignor

 

STATE OF  

FLORIDA

COUNTY OF  

MIAMI DADE

The foregoing Assignment was acknowledged before me this 6th day of January,
2010, by MELISSA K. RICE, a Director of DYNAMIC RESPONSE GROUP, INC., a Florida
corporation, as Assignor, who is personally known to me and who did take an oath
for the purposes therein expressed.

WITNESS my hand and official seal in the County and State last aforesaid on this
6th day of January, 2010.

 

[SEAL]  

/s/ Ronny Halperin

  Signature of Notary Public  

Ronny Halperin

  Printed or typed name Notary Public

 

4



--------------------------------------------------------------------------------

ACCEPTANCE BY ASSIGNEE

The undersigned, Phil von Kahle of Michael Moecker & Associates, Inc., the
Assignee herein, duly acknowledges that the Assignee accepts delivery of the
assignment and that he or she will duly perform the duties imposed upon the
Assignee pursuant to chapter 727, Florida Statues.

 

Assignee: Phil von Kahle, Assignee By:  

/s/ Phil von Kahle

Print Name:  

Phil von Kahle, Assignee

 

STATE OF FLORIDA COUNTY OF  

BROWARD

The foregoing was acknowledged before me this 11th day January, 2010, by Phil
von Kahle of Michael Moecker & Associates, Inc., as Assignee, who is personally
known to me or who has produced identification.

WITNESS my hand and official seal in the County and State last aforesaid on this
     day of January, 2010.

 

[SEAL]  

/s/ Nadira Joseph

  Signature of Notary Public  

Nadira Joseph

  Printed or typed name Notary Public

 

5



--------------------------------------------------------------------------------

VERIFICATION OF ASSIGNMENT AND SCHEDULES BY ASSIGNOR

The undersigned, Melissa K. Rice, a Director of Dynamic Response Group, Inc.
(the “Assignor”), hereby verifies the Assignment of all of the Assignor’s
rights, title, and interest in and to all of the Assignor’s assets, as indicated
on the attached Schedules to that Assignment as filed with this Court on January
    , 2010, and further verifies each of the facts set forth in the Schedules
annexed to the Assignment to the best of my knowledge and belief.

 

Assignor: DYNAMIC RESPONSE GROUP, INC.,

                 a Florida corporation

By:  

/s/ Melissa K. Rice

  Melissa K. Rice, a Director of Assignor

 

STATE OF FLORIDA COUNTY OF  

MIAMI DADE

The foregoing was acknowledged before me this 6th day of January, 2010, by
Melissa K. Rice, a Director of DYNAMIC RESPONSE GROUP, INC, a Florida
corporation, as Assignor, who is personally known to me or who has produced
identification.

WITNESS my hand and official seal in the County and State last aforesaid on this
6th day of January, 2010.

 

[SEAL]  

/s/ Ronny Halperin

  Signature of Notary Public  

Ronny Halperin

  Printed or typed name Notary Public

 

6